Filed 4/29/22 P. v. Herrera CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                   B313719

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. BA188350-03)
           v.

 MIGUEL HERRERA,

           Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, George G. Lomeli, Judge. Affirmed.
     Cynthia Grimm, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                   _______________________________
     In 2000, the jury found defendant and appellant Miguel
Herrera guilty of first degree murder (Pen. Code, § 187 [count 1])1

         1 All
           further statutory references are to the Penal Code
unless otherwise indicated.
and conspiracy to murder (§ 69 [count 2]). The jury found true
the allegations that Herrera committed the murder by lying in
wait (§ 190.2, subd. (a)(15)), and that he committed the murder
for financial gain (§ 190.2, subd. (a)(1)). The jury also found true
the allegation that a principal was armed with a handgun.
(§ 12022, subd. (a)(1).) The trial court sentenced Herrera to life
without the possibility of parole in count 1, and imposed and
stayed a sentence of 25 years to life in count 2 pursuant to section
654. The principal armed with a handgun enhancement was
stricken under section 1385.
       On appeal, another panel of this court modified the award
of custody credits, but otherwise affirmed the judgment.
       After the Legislature enacted Senate Bill No. 1437, Herrera
filed two successive petitions seeking vacatur of his murder
conviction and resentencing under section 1170.95. The court
denied both petitions.2 Herrera timely appealed the denial of his
second petition.
       We appointed counsel. After reviewing the record, counsel
filed an opening brief asking this court to review the record
independently pursuant to People v. Wende (1979) 25 Cal.3d 436,
441 (Wende). On February 17, 2022, we advised Herrera that he
had 30 days to submit any contentions or issues he wished us to
consider. No response has been received to date.
       We have examined the entire record. We are satisfied no
arguable issues exist and that Herrera’s counsel has fully



      2 The trial court denied the first petition without
appointing counsel. The court appointed counsel, considered
briefing, and held a hearing on the second section 1170.95
petition.




                                 2
satisfied her responsibilities under Wende. (Smith v. Robbins
(2000) 528 U.S. 259, 279–284; Wende, supra, 25 Cal.3d at p. 441.)

                        DISPOSITION

     The trial court’s judgment is affirmed.




                                    MOOR, J.


We concur:



             RUBIN, P. J.



             KIM, J.




                                3